DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10-11, & 18 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Qian et al (GB 2191744).
Regarding Independent Claim 1, Qian teaches:
An optical fiber winding for measuring the current circulating through a conductor (Page 2 Column 2 lines 97-109.), the optic fiber winding comprising: 
a central support core extending in a longitudinal direction (Fig. 2 Element former, number 23 as stated in the text. See the Examiner amended Fig. 2 below. Page 2 Column 2 lines 97-109.); 
a first standard single-mode optical fiber cable having a first longitudinal axis and arranged around the central support core (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.), the first standard single-mode optical fiber cable being twisted about the first longitudinal axis in a first twist direction (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.); and 
a second standard single-mode optical fiber cable having a second longitudinal axis and arranged around the central support core (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), the second standard single-mode optical fiber cable being twisted about the second longitudinal axis in a second twist direction, the second twist direction being opposite the first twist direction (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), 
each of the first and second standard single-mode optical fiber cables making contact with one another at multiple locations along a length of the central support core (Page 2 Column 2 lines 97-109.), due to the first and second standard single-mode optical fiber cables making contact with one another and being twisted in opposite directions (Page 2 Column 2 lines 97-109.), counteracting forces exist where the first and second standard single-mode optical fiber cables contact one another to resist an untwisting of the first and second standard single-mode optical fiber cables (Page 2 Column 2 lines 97-109.).

    PNG
    media_image1.png
    394
    520
    media_image1.png
    Greyscale

Regarding Claim 8, Qian teaches all elements of claim 1, upon which this claim depends.
Qian teaches the first standard single-mode optical fiber cable is twisted about its longitudinal axis a first number of turns (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.), and the second standard single-mode optical fiber cable is twisted about its longitudinal axis a second number of turns, the first and second number of turns being the same (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.).
Regarding Claim 10, Qian teaches all elements of claim 1, upon which this claim depends.
Qian teaches the central support core is made up of one or more optical fiber cables (Abstract and page 2 column 2 lines 75-125.).
Regarding Independent Claim 11,  Qian teaches:
An optical fiber-based current measuring assembly for measuring the current circulating through a conductor, the assembly comprising: 
an interrogator including a light emitter (Fig. 1 Element 4 and associated text.) and a light receiver (Fig. 1 Element 5 and associated text.); 
a sensing portion close to the conductor (Fig. 1 & 2 Element 1 fiber optic coil.); and 
an optical fiber transmission means arranged between the interrogator (Fig. 1 & 2 Element 1 fiber optic coil.) and 
the sensing portion (Fig. 1 & 2 Element 1 fiber optic coil.), the sensing portion including an optical fiber winding comprising: 
a central support core extending in a longitudinal direction (Fig. 2 Element former, number 23 as stated in the text. See the Examiner amended Fig. 2 below. Page 2 Column 2 lines 97-109.); 
a first standard single-mode optical fiber cable having a first longitudinal axis and arranged around the central support core (Fig. 2Element 21. Page 2 Column 2 lines 97-109.), the first standard single-mode optical fiber cable being twisted about the first longitudinal axis in a first twist direction (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.); and 
a second standard single-mode optical fiber cable having a second longitudinal axis and arranged around the central support core (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), the second standard single-mode optical fiber cable being twisted about the second longitudinal axis in a second twist direction, the second twist direction being opposite the first twist direction (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), 
each of the first and second standard single-mode optical fiber cables making contact with one another at multiple locations along a length of the central support core (Page 2 Column 2 lines 97-109.), due to the first and second standard single-mode optical fiber cables making contact with one another and being twisted in opposite directions (Page 2 Column 2 lines 97-109.), counteracting forces exist where the first and second standard single-mode optical fiber cables contact one another to resist an untwisting of the first and second standard single-mode optical fiber cables (Page 2 Column 2 lines 97-109.).
	
    PNG
    media_image2.png
    394
    520
    media_image2.png
    Greyscale

Regarding Claim 18, Qian teaches all elements of claim 1, upon which this claim depends.
Qian teaches the first standard single-mode optical fiber cable is twisted about its longitudinal axis a first number of turns (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.), and the second standard single-mode optical fiber cable is twisted about its longitudinal axis a second number of turns (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), the first and second number of turns being the same (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 9, 12-17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (GB 2191744).
Regarding Claim 2, Qian teaches all elements of claim 1, upon which this claim depends.
Qian teaches the first standard single-mode optical fiber cable extends in a helical manner around the central support core according to a first rotation direction (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.), and the second standard single-mode optical fiber cable extends in a helical manner around the central support core according to a second rotation direction (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), the first rotation direction being opposite the second rotation direction (Fig. 2 Elements 21 & 22 wherein they are wound from different ends. Page 2 Column 2 lines 97-109.), such that the first and second standard single-mode optical fiber cable are interlaced with one another around the central support core (Fig. 2 Elements 21 & 22 wherein they are wound from different ends. Page 2 Column 2 lines 97-109.).
With no frame of reference provided, the limitations above are mapped according to the picture provided and one possible twist orientation. With this interpretation, all other iterations of the twist direction and rotation direction are obvious variations meant to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 3, Qian teaches all elements of claim 2, upon which this claim depends.
Qian may not explicitly teach the first twist direction of the first standard single-mode optical fiber cable is counterclockwise, the first rotation direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is clockwise, and the second rotation direction of the second standard single-mode optical fiber cable is clockwise.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the first twist direction of the first standard single-mode optical fiber cable is counterclockwise, the first rotation direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is clockwise, and the second rotation direction of the second standard single-mode optical fiber cable is clockwise because this allows one to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 4, Qian teaches all elements of claim 2, upon which this claim depends.
Qian may not  explicitly teach the first twist direction of the first standard single-mode optical fiber cable is clockwise, the first rotation direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is counterclockwise, and the second rotation direction of the second standard single-mode optical fiber cable is clockwise.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the first twist direction of the first standard single-mode optical fiber cable is clockwise, the first rotation direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is counterclockwise, and the second rotation direction of the second standard single-mode optical fiber cable is clockwise because this allows one to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 5, Qian teaches all elements of claim 1, upon which this claim depends.
Qian teaches the first standard single-mode optical fiber cable extends in a helical manner around the central support core according to a first rotation direction, and the second standard single-mode optical fiber cable extends in a helical manner around the central support core according to a second rotation direction, the first rotation direction being the same as the second rotation direction, and the first and second standard single-mode optical fiber cables being in contact with one another along their entire longitudinal extension around the central support core.
Regarding Claim 6, Qian teaches all elements of claim 5, upon which this claim depends.
Qian may not explicitly teach the first twist direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is clockwise, and the first rotation direction of the first standard single-mode optical fiber cable and the second rotation direction of the second standard single-mode optical fiber cable are counterclockwise.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the first twist direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is clockwise, and the first rotation direction of the first standard single-mode optical fiber cable and the second rotation direction of the second standard single-mode optical fiber cable are counterclockwise because this allows one to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 7, Qian teaches all elements of claim 5, upon which this claim depends.
Qian may not explicitly teach the first twist direction of the first standard single-mode optical fiber cable is clockwise, the second twist direction of the second standard single-mode optical fiber cable is counterclockwise, and the first rotation direction of the first standard single-mode optical fiber cable and the second rotation direction of the second standard single-mode optical fiber cable are clockwise.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the first twist direction of the first standard single-mode optical fiber cable is clockwise, the second twist direction of the second standard single-mode optical fiber cable is counterclockwise, and the first rotation direction of the first standard single-mode optical fiber cable and the second rotation direction of the second standard single-mode optical fiber cable are clockwise because this allows one to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 9, Qian teaches all elements of claim 8, upon which this claim depends.
Qian may not explicitly teach exactly each of the first and second standard single-mode optical fiber cables is twisted 12 x 2π                                
                                    r
                                    a
                                    d
                                    /
                                    m
                                
                            .
But, Qian does teach that the beat length Lp=2π/Δβ. It would have been obvious to one of ordinary skill in the art to have each of the first and second standard single-mode optical fiber cables is twisted 12 x 2π                                
                                    r
                                    a
                                    d
                                    /
                                    m
                                
                             because this would be an optimization of the twists of the fibers to increase performance.
Regarding Claim 12, Qian teaches all elements of claim 11, upon which this claim depends.
Qian teaches the first standard single-mode optical fiber cable extends in a helical manner around the central support core according to a first rotation direction (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.), and the second standard single-mode optical fiber cable extends in a helical manner around the central support core according to a second rotation direction (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), the first rotation direction being opposite the second rotation direction (Fig. 2 Elements 21 & 22 wherein they are wound from different ends. Page 2 Column 2 lines 97-109.), such that the first and second standard single-mode optical fiber cable are interlaced with one another around the central support core (Fig. 2 Elements 21 & 22 wherein they are wound from different ends. Page 2 Column 2 lines 97-109.).
Regarding Claim 13, Qian teaches or makes obvious all elements of claim 12, upon which this claim depends.
Qian teaches the first twist direction of the first standard single-mode optical fiber cable is counterclockwise (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.), the first rotation direction of the first standard single-mode optical fiber cable is counterclockwise (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.), the second twist direction of the second standard single-mode optical fiber cable is clockwise (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), and the second rotation direction of the second standard single-mode optical fiber cable is clockwise (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.).
Regarding Claim 14, Qian teaches or makes obvious all elements of claim 12, upon which this claim depends.
Qian may not explicitly teach the first twist direction of the first standard single-mode optical fiber cable is clockwise, the first rotation direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is counterclockwise, and the second rotation direction of the second standard single-mode optical fiber cable is clockwise.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the first twist direction of the first standard single-mode optical fiber cable is clockwise, the first rotation direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is counterclockwise, and the second rotation direction of the second standard single-mode optical fiber cable is clockwise because this allows one to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 15, Qian teaches all elements of claim 11, upon which this claim depends.
Qian may not explicitly teach the first standard single-mode optical fiber cable extends in a helical manner around the central support core according to a first rotation direction (Fig. 2 Element 21. Page 2 Column 2 lines 97-109.), and the second standard single-mode optical fiber cable extends in a helical manner around the central support core according to a second rotation direction (Fig. 2 Element 22. Page 2 Column 2 lines 97-109.), the first rotation direction being the same as the second rotation direction (Fig. 2 Elements 21 & 22 wherein they are wound from different ends. Page 2 Column 2 lines 97-109.), and the first and second standard single-mode optical fiber cables being in contact with one another along their entire longitudinal extension around the central support core (Fig. 2 Elements 21 & 22 wherein they are wound from different ends. Page 2 Column 2 lines 97-109.).
With no frame of reference provided, the limitations above are mapped according to the picture provided and one possible twist orientation. With this interpretation, all other iterations of the twist direction and rotation direction are obvious variations meant to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 16, Qian teaches all elements of claim 15, upon which this claim depends.
Qian may not explicitly teach the first twist direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is clockwise, and the first rotation direction of the first standard single-mode optical fiber cable and the second rotation direction of the second standard single-mode optical fiber cable are counterclockwise.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the first twist direction of the first standard single-mode optical fiber cable is counterclockwise, the second twist direction of the second standard single-mode optical fiber cable is clockwise, and the first rotation direction of the first standard single-mode optical fiber cable and the second rotation direction of the second standard single-mode optical fiber cable are counterclockwise because this allows one to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 17, Qian teaches all elements of claim 15, upon which this claim depends.
Qian may not explicitly teach the first twist direction of the first standard single-mode optical fiber cable is clockwise, the second twist direction of the second standard single-mode optical fiber cable is counterclockwise, and the first rotation direction of the first standard single-mode optical fiber cable and the second rotation direction of the second standard single-mode optical fiber cable are clockwise.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the first twist direction of the first standard single-mode optical fiber cable is clockwise, the second twist direction of the second standard single-mode optical fiber cable is counterclockwise, and the first rotation direction of the first standard single-mode optical fiber cable and the second rotation direction of the second standard single-mode optical fiber cable are clockwise because this allows one to improve in the reduction of birefringence and improve the transmission of a signal along the fiber optic cable.
Regarding Claim 19, Qian teaches all elements of claim 18, upon which this claim depends.
Qian may not explicitly teach each of the first and second standard single-mode optical fiber cables is twisted 12 x 22π                                
                                    r
                                    a
                                    d
                                    /
                                    m
                                
                             .
But, Qian does teach that the beat length Lp=2π/Δβ. It would have been obvious to one of ordinary skill in the art to have each of the first and second standard single-mode optical fiber cables is twisted 12 x 2π                                
                                    r
                                    a
                                    d
                                    /
                                    m
                                
                             because this would be an optimization of the twists of the fibers to increase performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858